Exhibit 10.1

 

EMPLOYEE DEATH BENEFIT AND POST-RETIREMENT NONCOMPETITION

AND CONSULTATION AGREEMENT

 

THIS AGREEMENT, made and entered into and effective as of the 1st day of August,
2005 (“Effective Date”), by and between FIRST CITIZENS BANK AND TRUST COMPANY,
INC, a South Carolina banking corporation with its principal office in Columbia,
South Carolina (hereinafter referred to as “Employer”); and WILLIAM A.
LOADHOLDT, an employee of Employer, who is currently serving as Chief
Information Officer (hereinafter referred to as “Employee”);

 

W I T N E S S E T H:

 

WHEREAS, Employee has provided guidance, leadership and direction in the growth,
management and development of Employer, during which time Employee has learned
trade secrets, confidential procedures and information, and technical and
sensitive plans of Employer; and,

 

WHEREAS, Employer values the efforts, abilities and accomplishments of Employee
as an important member of management and desires to continue to have Employee’s
experience and knowledge available to it following Employee’s retirement from
employment with Employer; and,

 

WHEREAS, Employer desires to limit Employee’s availability to other employers or
entities which are in competition with Employer following Employee’s retirement
from employment with Employer; and,

 

WHEREAS, Employer, as part of a plan adopted for a class of employees of
Employer, has offered to Employee a noncompetition arrangement together with a
limited, when-called, independent contractor consultation service arrangement
and a death benefit arrangement for Employee’s designated beneficiary or Estate,
as applicable, and the parties hereto have reached an agreement concerning the
independent contractor consulting relationship, the noncompetition arrangement,
the death benefit arrangement and other matters contained herein and desire to
set forth the terms and conditions thereof.

 

NOW, THEREFORE, for and in consideration of the mutual promises and undertakings
herein set forth, the parties hereto do agree as follows:

 

1. Retirement Date. The term “Retirement Date,” as used herein, shall be defined
for purposes of this Agreement as the last day of the calendar month in which
Employee attains the age of sixty-five (65), or such other date of termination
of employment prior or subsequent thereto as shall be agreed upon between
Employer and Employee.

 

Employer and Employee hereby acknowledge that compulsory retirement is not
enforceable except as provided by law. Employer and Employee further agree that
no provision herein shall be construed as requiring Employee’s retirement except
as may now or hereafter be permitted by law; however, Employee acknowledges
Employer’s continuing policy, in an effort to provide opportunities and
continuity, to encourage retirement at age sixty-five (65) and to require
retirement at age sixty-five (65) where permissible by law.

 

2. Death Benefits. In the event Employee dies while employed by Employer prior
to Employee’s Retirement Date, Employer will pay the sum of SIXTY-FIVE THOUSAND
and No/100 Dollars ($65,000) per year, payable in monthly installments of FIVE
THOUSAND FOUR HUNDRED SIXTEEN and 67/100 Dollars ($5,416.67), for a period of
ten (10) years, to such beneficiary or beneficiaries as Employee shall have
designated in writing filed with Employer as provided in



--------------------------------------------------------------------------------

Paragraph 13 below or, in the absence of such designation, to Employee’s estate.
The first payment shall be made not later than two (2) months following
Employee’s death. Payments hereunder shall be payable each month without
deductions and the recipient shall be solely responsible for the payment of all
income and other taxes and assessments applicable on said payments.

 

3. Consultation Payments. In the event Employee retires from employment on
Employee’s Retirement Date, Employee shall be paid by Employer the sum of ONE
THOUSAND THREE HUNDRED FIFTY-FOUR and 17/100 Dollars ($1,354.17) per month
(“Consultation Payments”), beginning not later than two (2) months after
Employee’s Retirement Date (except as provided in Paragraph 6 of this
Agreement), for a period of ten (10) years following Employee’s Retirement Date
or until death, whichever first occurs. Such monthly payments shall be paid for
and in consideration of Employee’s “Consultation Services,” as defined below;
such sum to be payable to Employee whether or not Employee’s Consultation
Services have been utilized by Employer. Payments for Consultation Services
hereunder shall be payable each month without deductions and Employee agrees to
be solely responsible for the payment of all income and other taxes out of said
funds and all Social Security, self-employment and any other taxes or
assessments, if any, applicable on said compensation.

 

For and in consideration of said monthly Consultation Payments, Employee will
provide support, sponsorship, and advisory services as an independent contractor
to Employer, as and when Employer may request, which services may be provided
with respect to all phases of Employer’s business and particularly those phases
in which Employee has particular expertise and knowledge (“Consultation
Services”). Employee’s services shall be limited to those of an independent
consultant, shall not be on a day-to-day regularly scheduled operational basis
and shall be provided only when Employee is reasonably available and willing.
Employer shall make available to Employee such office space and equipment as are
reasonably necessary for Employee to carry out the obligations under this
Agreement and shall reimburse Employee for any extraordinary expenses incurred
in carrying out the obligations hereunder.

 

Effective as of Employee’s Retirement Date, Employee and Employer agree that
Employee shall be, under the terms of this Agreement, an independent contractor,
and Employee agrees that his rights and privileges and his obligations are as
provided in this Agreement as to matters covered herein.

 

Notwithstanding the foregoing, if Employer determines that the Consultation
Payments are compensation for other than Employee’s Consultation Services, and
that such payments are subject to any applicable withholding, Social Security,
employment, income or other taxes or assessments, if any, under the applicable
tax law, then said payments shall be subject to such required withholdings or
other taxes or assessments.

 

If Employee should die during said ten (10) year period, payments under this
Paragraph shall terminate and future payments, if any, to Employee’s designated
beneficiary or Employee’s Estate shall be made in accordance with the provisions
of Paragraph 5 of this Agreement.

 

4. Non-Competition Payments. In the event Employee retires from employment on
Employee’s Retirement Date, Employee shall be paid by Employer the sum of FOUR
THOUSAND SIXTY-TWO and 50/100 Dollars ($4,062.50) per month (“Non-competition
Payments”), beginning not later than two (2) months after Employee’s Retirement
Date (except as provided in Paragraph 6 of this Agreement), for a period of ten
(10) years following Employee’s Retirement Date or until death, whichever first
occurs. Such monthly payments shall be paid for and in consideration of
Employee’s agreements in this Paragraph 4. Non-competition Payments hereunder
shall be payable each month without deductions and Employee agrees to be solely
responsible for the payment of all income or other taxes or assessments, if any,
applicable on said payments.



--------------------------------------------------------------------------------

For and in consideration of said monthly Non-competition Payments to Employee,
Employee agrees that he will not become an officer or employee of, provide any
consultation to nor participate in any manner with any other entity of any type
or description involved in any major element of business which Employer is
performing at Employee’s Retirement Date, nor will Employee perform or seek to
perform any consultation or other type of work or service with any other firm,
person or entity, directly or indirectly, in any such business which competes
with Employer, whether done directly or indirectly, in ownership, consultation,
employment or otherwise. Employee agrees not to reveal to outside sources,
without the consent of Employer, any matters, the revealing of which could, in
any manner, adversely affect or disclose Employer’s business or any part
thereof, unless required by law to do so. Employee’s agreement not to compete is
limited to the geographic area of South Carolina, and shall exist for and during
the term of all Non-competition Payments to be made under this Paragraph 4,
whether made directly by Employer or as otherwise provided herein, but shall not
prevent Employee from purchasing or acquiring, as an investor only, a financial
interest of less than five percent (5%) in a business or other entity which is
in competition with Employer.

 

Employee acknowledges that the remedy at law for breach of Employee’s agreements
under this Paragraph 4 will be inadequate and that Employer shall be entitled to
injunctive relief as to any violation thereof; however, nothing herein shall be
construed as prohibiting Employer from pursuing any other remedies available to
it, in addition to injunctive relief, whether at law or in equity, including the
recovery of damages. In the event Employee shall breach any condition of
Employee’s agreements under this Paragraph 4, then Employee’s right to any of
the payments becoming due under Paragraphs 3 and 4 of this Agreement after the
date of such breach shall be forever forfeited and the right of Employee’s
designated beneficiary or Employee’s estate to any payments under this Agreement
shall likewise be forever forfeited. This forfeiture is in addition to and not
in lieu of any of the above-described remedies of Employer and shall be in
addition to any injunctive or other relief as described herein. Employee further
acknowledges that any breach of Employee’s agreements under this Paragraph 4
shall be deemed a material breach of this Agreement.

 

Notwithstanding the foregoing, if Employer determines that the Non-competition
Payments are compensation for other than Employee’s agreements under this
Paragraph 4, and that such payments are subject to any applicable withholding,
Social Security, employment, income or other taxes or assessments, if any, under
the applicable tax law, then said payments shall be subject to all such required
withholdings or other taxes or assessments.

 

If Employee should die during said ten (10) year period, payments under this
Paragraph shall terminate. Future payments, if any, to Employee’s designated
beneficiary or Employee’s Estate shall be made in accordance with the provisions
of Paragraph 5 of this Agreement.

 

5. Continuation of Payments. Upon Employee’s death during said ten (10) year
period of payments under Paragraphs 3 and 4 above, the sum of FIVE THOUSAND FOUR
HUNDRED SIXTEEN and 67/100 Dollars ($5,416.67) per month shall be paid to such
beneficiary or beneficiaries as Employee shall have designated in writing filed
with Employer as provided in Paragraph 13 below or, in the absence of such
designation, to Employee’s estate, as applicable, beginning the first calendar
month following the date of Employee’s death and continuing thereafter until the
expiration of said ten (10) year period. Payments hereunder shall be payable
each month without deductions and the recipient shall be solely responsible for
all income and other taxes and assessments applicable on said payments.

 

6. Key Employees. The purpose of this Paragraph is to comply with Section 409A
of the Internal Revenue Code of 1986, as amended (“Section 409A”), in the event
any portion of this Agreement is subject to Section 409A. If Section 409A
applies to this Agreement and Employer determines that Employee is a “Key
Employee” for purposes of Section 409A, then monthly Consultation Payments and
Non-competition Payments shall not be payable to Employee until seven months
after Employee’s Retirement Date rather than as provided in Paragraphs 3 and 4
above.



--------------------------------------------------------------------------------

7. Forfeiture of Benefits. This Agreement is subject to termination by Employer
at any time and without stated cause. In the event Employer shall terminate this
Agreement, Employee shall forfeit all rights to receive any payment provided for
herein. Likewise, in the event Employee does not retire from employment on
Employee’s Retirement Date or Employee’s employment is terminated, either
voluntarily or involuntarily, for reasons other than death or retirement,
Employee shall forfeit all rights to receive any payment provided for herein.
Employee acknowledges and agrees that any benefit provided for herein is merely
a contractual benefit and that nothing contained herein shall be construed as
conferring upon Employee any vested benefits or any vested rights to receive any
payment provided for herein and that any and all payments provided for herein
shall be subject to a substantial risk of forfeiture until such time as said
payments are actually made by Employer. Employee also acknowledges that the
contractual benefit provided for herein is specifically conditioned upon
Employee’s retirement from employment on Employee’s Retirement Date.

 

8. Claims Procedure. Any claim for benefits under this Agreement shall be made
in writing to Employer. If any claim for benefits under this Agreement is wholly
or partially denied, notice of the decision shall be furnished to the claimant
within a reasonable period of time, not to exceed 90 days after receipt of the
claim by Employer, unless special circumstances require an extension of time for
processing the claim. If such an extension of time is required, written notice
of the extension shall be furnished to the claimant prior to the termination of
the initial 90-day period. In no event shall such extension exceed the period of
90 days from the end of such initial period. The extension notice shall indicate
the special circumstances requiring an extension of time and the date on which
the administrator expects to render a decision.

 

Employer shall provide every claimant who is denied a claim for benefits written
notice setting forth, in a manner calculated to be understood by the claimant,
the following: (i) specific reasons for the denial; (ii) specific reference to
pertinent provisions upon which the denial is based; (iii) a description of any
additional material or information necessary for the claimant to perfect the
claim and an explanation of why such material or information is necessary; and
(iv) an explanation of the Agreement’s claims review procedure as set forth
below.

 

The claimant may appeal the denial of his claim to Employer for a full and fair
review. The claimant or his duly authorized representative may request a review
upon written application to Employer, review pertinent documents, and submit
issues and comments in writing. A claimant (or his duly authorized
representative) shall request a review by filing a written application for
review with Employer or its designee (the “Reviewer”) at any time within 60 days
after receipt by the claimant of written notice of the denial of his claim.

 

The decision on review shall be made by the Reviewer, who may, in its or his
discretion, hold a hearing on the denied claim; the Reviewer shall make this
decision promptly, and not later than 60 days after Employer receives the
request for review, unless special circumstances require extension of time for
processing, in which case a decision shall be rendered as soon as possible, but
not later than 120 days after receipt of the request for review. If such an
extension of time for review is required, written notice of the extension
(including the special circumstances requiring the extension of time) shall be
furnished to the claimant prior to the commencement of the extension. In the
event that the decision on review is not furnished within the time period set
forth in this paragraph, the claim shall be deemed denied on review.

 

The decision on review shall be in writing and shall include reasons for the
decision, written in a manner calculated to be understood by the claimant, and
specific references to the pertinent provisions in the relevant documents on
which the decision is based.

 

9. Assignment of Rights; Spendthrift Clause. Neither Employee nor Employee’s
estate, or any designated beneficiary shall have any right to sell, assign,
transfer or otherwise convey the right to receive any payment hereunder. To the
extent permitted by law, no benefits payable under this Agreement shall be
subject to the claim of any creditor of the Employee or Employee’s estate or any
designated beneficiary, or to any legal process by any creditor of any such
person.



--------------------------------------------------------------------------------

10. Unfunded Plan. Employee and Employer do not intend that the amounts payable
hereunder be held by Employer in trust or as a segregated fund for Employee or
any other person entitled to payments hereunder. The benefits provided under
this Agreement shall be payable solely from the general assets of Employer, and
neither Employee nor any other person entitled to payments hereunder shall have
any interest in any assets of Employer by virtue of this Agreement. Employer’s
obligation under this Agreement shall be merely that of an unfunded and
unsecured promise of Employer to pay money in the future. To the extent that
this Agreement may be deemed to be a “pension plan,” Employee and Employer
intend that it be unfunded for federal income tax purposes, as well as for Title
I of the Employee Retirement Income Security Act of 1974, as amended (“ERISA”).

 

11. Payments and Funding. Any payments under this Agreement shall be independent
of, and in addition to, those under any other Plan, program or agreement which
may be in effect between the parties hereto, or any other compensation payable
to Employee or Employee’s designee by Employer. This Agreement shall not be
construed as a contract of employment nor does it restrict the right of Employer
to discharge Employee at will or the right of Employee to terminate employment
at will.

 

Employer may, in its sole discretion, purchase an insurance policy on the life
of Employee to fund or assist in the funding of this Agreement. Employee agrees
to promptly supply to Employer and its selected or prospective insurance
carrier, upon request, any and all information requested, in order to enable the
insurance carrier to evaluate the risks involved in providing the insurance
requested by Employer. Any and all rights to any and all benefits under such
insurance policy on the life of Employee shall be solely the property of
Employer and all proceeds of such policy shall be payable by the insurer solely
to Employer, as owner of such policy. Employee specifically waives any rights in
any insurance policy on Employee’s life owned by Employer pursuant to this
Agreement. Such policy shall not serve in any way as security to Employee for
Employer’s performance under this Agreement. The rights accruing to Employee or
any designee hereunder shall be solely those of an unsecured creditor of
Employer and shall be subordinate to the rights of the depositors of Employer.

 

Employer may, in its sole discretion, discharge its liabilities under this
Agreement to Employee, Employee’s designated beneficiary or Employee’s estate at
any time by the purchase of an annuity from a reputable insurance or similar
company authorized to do, and doing, business in South Carolina and the
assignment of the rights under said annuity to the benefit of Employee,
Employee’s designated beneficiary or Employee’s estate. If this option is
exercised by Employer, all rights accruing to Employee, Employee’s designated
beneficiary or Employee’s estate hereunder shall be governed solely by the
annuity contract and any election made under said annuity contract; and Employer
shall be fully discharged from any further liabilities to Employee, Employee’s
designated beneficiary or Employee’s estate under this Agreement.

 

Employer may, in its sole discretion, discharge its liabilities under this
Agreement to Employee, Employee’s designated beneficiary or Employee’s estate at
any time by determining the present value of the payments due hereunder, said
amount to be determined by the use of the U.S. Government bond rate for the
nearest year applicable to the time of the payments due hereunder for the
present value computation and once determined, by payment of said amount in a
lump sum to Employee, Employee’s designated beneficiary or Employee’s estate, as
applicable.

 

12. Survivor Annuities and QDROs. Nothing contained in this Agreement is
intended to give or shall give any spouse or former spouse of Employee or any
other person any right to benefits under this Agreement by virtue of sections
401(a)(11) and 417 of the Internal Revenue Code (relating to qualified
preretirement survivor annuities and qualified joint and survivor annuities) or
Internal Revenue Code sections 401(a)(13)(B) and 414(p) (relating to qualified
domestic relations orders).



--------------------------------------------------------------------------------

13. Designation of Beneficiary(ies). In order to designate one or more
beneficiaries as described in Paragraph 2 or 5 above, Employee shall file a
written designation with Employer in the form attached as Exhibit A this
Agreement. Each such designation shall specify, by name(s), the person(s) to
whom any amounts payable under this Agreement shall be paid following Employee’s
death. From time to time, Employee may change or revoke a beneficiary
designation without the consent of the beneficiary(ies) by filing a new
beneficiary designation form with Employer, and the filing of a new designation
form automatically shall revoke any and all designation forms previously filed
with Employer. A beneficiary designation form not properly filed with Employer
prior to Employee’s death shall be of no force or effect under this Agreement.

 

Subject to reasonable restrictions imposed by Employer and to Employer’s right
to refuse to accept such a designation for reasons satisfactory to it, Employee
may designate more than one beneficiary and/or alternative or contingent
beneficiaries, in which case Employee’s designation form shall specify the
relative shares and terms and conditions upon which amounts shall be paid to
such multiple or alternative or contingent beneficiaries.

 

If, at the time of Employee’s death, (i) no beneficiary designation is on file
with Employer, (ii) no beneficiary designated by Employee has survived Employee,
or (iii) there are other circumstances not covered by the beneficiary
designation form on file with Employer, then Employee’s estate conclusively
shall be deemed to be the beneficiary designated to receive any amounts then
remaining payable to Employee under this Agreement.

 

In making all determinations regarding Employee’s beneficiary, the latest
designation form filed by Employee with Employer shall control, and all changes
in circumstances that occur after the filing of that designation shall be
ignored. For example, if Employee’s spouse is designated as beneficiary in the
latest designation filed by Employee but, thereafter, is divorced from Employee,
such designation shall remain valid until and unless Employee files a later
beneficiary designation form with Employer naming a different beneficiary.

 

Any check for a payment under this Agreement that is issued on or before the
date of Employee’s death shall remain payable to Employee and shall be handled
accordingly, whether or not the check actually is received by Employee prior to
death. Any check issued after the date of Employee’s death shall be the property
of Employee’s beneficiary(ies) determined in accordance with this Paragraph 13.

 

14. Named Fiduciary and Administrator. The named fiduciary shall be Employer.
The named fiduciary shall have the authority to control and manage the operation
and administration of this Agreement. The administration of this Agreement shall
be under the supervision of a director, officer or employee of Employer
(hereinafter referred to as the “Administrator”) designated by the Board of
Directors of Employer. It shall be a principal duty of the Administrator to see
that this Agreement is carried out in accordance with its terms.

 

15. Suicide. In the event Employee commits suicide within two (2) years of the
Effective Date of this Agreement, all payments provided for herein to be paid to
Employee’s designated beneficiary or Employee’s estate shall be forfeited.

 

16. Binding Effect. This Agreement shall be binding upon Employee, his heirs,
personal representatives and assigns and upon Employer, its successors and
assigns.

 

17. Amendment of Agreement. This Agreement may be amended by a written agreement
signed by Employer and Employee; provided, however, that if Employer determines
to its reasonable satisfaction that Section 409A is applicable to this Agreement
and that an alteration or amendment of the Agreement is necessary or advisable
in order for it the Agreement to comply with Section 409A, then, upon written
notice to Employee, Employer may unilaterally amend the Agreement in such manner
and to such an extent as it reasonably considers necessary or advisable in order
to comply with Section 409A. Nothing in this Paragraph 14 shall be deemed to
limit Employer’s right to terminate this Agreement at any time and without
stated cause as provided in Paragraph 7.



--------------------------------------------------------------------------------

18. Interpretation. Where appropriate in this Agreement, words used in the
singular shall include the plural and words used in the masculine shall include
the feminine.

 

19. Invalid Provision. The invalidity or unenforceability of any particular
provision of this Agreement shall not affect the other provisions hereof, and
this Agreement shall be construed in all respects as if such invalid or
unenforceable provision were not contained herein.

 

17. Governing Law. This Agreement shall be construed and enforced in accordance
with and governed by the laws of the State of South Carolina.

 

IN TESTIMONY WHEREOF, Employer has caused this Agreement to be executed in its
corporate name by its President, attested by its Secretary/Assistant Secretary
and its corporate seal to be hereto affixed, all by the authority of its Board
of Directors duly given, and Employee has hereunto set his hand and adopted as
his seal the typewritten word “SEAL” appearing beside his name, as of the day
and year first above written.

 

    FIRST CITIZENS BANK AND TRUST COMPANY, INC.     By:  

/s/ Jim B. Apple

--------------------------------------------------------------------------------

        Jim B. Apple, Chairman / CEO ATTEST:            

/s/ Kimberly R. Jordan

--------------------------------------------------------------------------------

            Secretary/Assistant Secretary            

[CORPORATE SEAL]

                   

/s/ William A. Loadholdt

--------------------------------------------------------------------------------

  (SEAL)         William A. Loadholdt    